     Case 3:20-cv-00392-JAD-WGC Document 3 Filed 06/29/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     TROY EMANUEL, JR.,                                   Case No. 3:20-cv-00392-JAD-WGC
4                                            Plaintiff                     ORDER
5            v.
6     WARDEN BACA, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On June 26, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and a

12   Financial Certificate. (ECF Nos. 1-1, 1-2). Plaintiff has neither paid the full $400 filing fee

13   for this matter nor filed an application to proceed in forma pauperis with complete financial

14   attachments.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

16   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

17   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

18   inmate must submit all three the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

20          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

21          page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

23          official (i.e. page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the

25   previous six-month period.

26          The Court will grant Plaintiff a one-time opportunity to file a fully complete

27   application to proceed in forma pauperis containing all three of the required documents,

28   or in the alternative, pay the full $400 filing fee for this action on or before August 28,
     Case 3:20-cv-00392-JAD-WGC Document 3 Filed 06/29/20 Page 2 of 3



1    2020. Absent unusual circumstances, the Court will not grant any further extensions of
2    time. If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
3    with all three required documents or pay the full $400 filing fee on or before August 28,
4    2020, the Court will dismiss this case without prejudice for Plaintiff to file a new case with
5    the Court when Plaintiff is either able to acquire all three of the documents needed to file
6    a fully complete application to proceed in forma pauperis or pay the full $400 filing fee.
7            To clarify, a dismissal without prejudice means Plaintiff does not give up the right
8    to refile the case with the Court, under a new case number, when Plaintiff has all three
9    documents needed to submit with an application to proceed in forma pauperis.
10   Alternatively, Plaintiff may choose not to file an application to proceed in forma pauperis
11   and instead pay the full filing fee of $400 on or before August 28, 2020 to proceed with
12   this case. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the
13   Court will not file the complaint unless and until Plaintiff timely files a fully complete
14   application to proceed in forma pauperis with all three documents or pays the full $400
15   filing fee.
16   II.     CONCLUSION
17           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
18   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
19   as the document entitled information and instructions for filing an in forma pauperis
20   application.
21           IT IS FURTHER ORDERED that on or before August 28, 2020, Plaintiff will either
22   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
23   administrative fee) or file with the Court:
24           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
25           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
26           signatures on page 3),
27           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
28           official (i.e. page 4 of this Court’s approved form), and



                                                   -2-
     Case 3:20-cv-00392-JAD-WGC Document 3 Filed 06/29/20 Page 3 of 3



1           (3) a copy of the inmate’s prison or jail trust fund account statement for the
2    previous six-month period.
3           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
4    application to proceed in forma pauperis with all three documents or pay the full $400
5    filing fee for a civil action on or before August 28, 2020, the Court will dismiss this action
6    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
7    when Plaintiff has all three documents needed to file a complete application to proceed
8    in forma pauperis or pays the full $400 filing fee.
9           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
10   (ECF No.1-1) but will not file it at this time.
11                 June 29, 2020
            DATED: __________________
12
13                                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
